DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 07/12/2022.
	Claims 1 and 15-18 are pending.
	Claims 2-14 and 19-24* are cancelled.
	Claims 15-18 are withdrawn as being drawn to non-elected groups or species.
	Claim 1 is currently under consideration to the extent it reads upon Applicant’s elected species.
	*Note: Claim 24 was not included in the most recent claim set.  It is assumed that said claim is cancelled.  
	Note: Applicant elected – 
The composition,
The presence of mancozeb,
The presence of chlorantraniliprole,
The presence of azoxystrobin,
Applicant did not elect the presence of a third fungicide or excipients.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “defense” in the second to last line of the claim is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavithra et al (IDS Reference) and Sun et al (CN 102630675).
Pavithra teaches a composition comprising insecticide and fungicidal properties.  The composition comprises the combination of mancozeb and chlorantraniliprole (see entire document, for instance, Table 3).  
Pavithra, while teaching the combination of mancozeb and chlorantraniliprole, does not directly teach the presence of azoxystrobin as instantly elected.
Sun teaches that the combination of azoxystrobin and chlorantraniliprole is synergistic for its toxicity (see entire document, for instance, Abstract and [0013]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize azoxystrobin in combination with the chlorantraniliprole and mancozeb of Pavithra.  One would have been motivated to do so since Sun teaches that the combination of azoxystrobin and chlorantraniliprole is synergistic.  There would be a reasonable expectation of success since both references are directed to compositions that are useful for their toxicity, wherein Sun teaches the advantageous combination of azoxystrobin with chlorantraniliprole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611